Citation Nr: 0010659	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  97-29 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for arthritis of the 
feet, ankles, legs, hips, and back.

3.  Entitlement to service connection for ganglion cyst of 
the right cheek and right wrist. 

4.  Entitlement to an increased rating for a left forehead 
scar, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 February 
1972 and from May 30 to July 11, 1975.

This appeal arises from an October 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, that assigned an increased (10 
percent) evaluation for a left forehead scar and denied 
service connection for a bilateral foot condition.  This 
appeal also arises from a January 1999 RO rating decision 
that determined that claims for service connection for 
ganglion cysts of the right wrist and right cheek and for 
arthritis of the feet ankles, legs, hips, and back were not 
well grounded.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution.

Concerning the appealed October 1996 rating decision, the 
veteran submitted a notice of disagreement (NOD) in September 
1997.  The RO issued a statement of the case (SOC) and 
received the veteran's substantive appeal in October 1997.  
Concerning the appealed January 1999 rating decision, the 
veteran submitted an NOD in March 1999, the RO issued an SOC 
in March 1999, and the representative submitted a VA Form 646 
in May 1999 that was accepted by the RO in lieu of a VA Form 
9, Substantive Appeal.  

The veteran testified before an RO hearing officer in 
February 1998 concerning his left forehead scar and bilateral 
foot condition.  He has not requested a hearing on the 
remaining issues.  

This issue of an increased rating for a left forehead scar 
will be addressed in the REMAND portion of the decision 
following the ORDER.


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable disposition 
of the claims has been obtained to the extent possible.

2.  Bilateral pes planus preexisted active service.

3.  Bilateral pes planus underwent an increase in severity 
during active service not due to the natural progress of the 
disease.

4.  Clear and unmistakable evidence sufficient to rebut the 
presumption of aggravation of pes planus during active 
service has not been submitted.

5.  Competent evidence of a relationship between right ankle 
osteoarthritis and active service or service-connected 
disability has not been submitted.

6.  Competent evidence of arthritis or degenerative joint 
disease of any joint other than the right ankle has not been 
submitted.

7.  Competent evidence of a relationship between ganglion 
cysts of the right wrist and right cheek and active service 
or service-connected disability has not been submitted.




CONCLUSIONS OF LAW

1.  Bilateral pes planus was aggravated by active service.  
38 U.S.C.A. §§ 1110, 1153, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.306 (1999).  

2.  The claims of service connection for arthritis of the 
feet, ankles, legs, hips, and back are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The claims of service connection for ganglion cysts of 
the right cheek and right wrist are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Bilateral Pes Planus

Initially, the Board finds that the veteran's claim is well 
grounded.  The veteran has submitted medical evidence 
suggesting that bilateral pes planus preexisted active 
service but was aggravated during active service, thus 
providing a plausible basis for the claim.  Establishment of 
a plausible claim does not dispose of the issue, but does 
trigger VA's duty to assist the veteran in developing the 
facts pertinent to the claim.  The Board finds that all 
relevant evidence for equitable disposition of this claim has 
been obtained to the extent possible and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  See 38 U.S.C.A. § 5107(a) (West 1991).

The Board must review the claim on its merits and account for 
the evidence that it finds to be persuasive and unpersuasive 
and provide reasoned analysis for rejecting evidence 
submitted by or on behalf of the claimant.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
See Alemany v. Brown, 9 Vet. App. 518 (1996), citing Gilbert, 
at 54. 


A.  Factual Background

The veteran's service medical records (SMRs) indicate that he 
had pes planus, third degree, NCD (not considered disabling) 
during a June 1969 pre-induction examination.  On a report of 
medical history completed at that time, he checked "no" to 
foot trouble.  A June 1970 treatment report notes that the 
veteran reported that his shoes were causing a lot of pain.  
A June 1970 orthopedic consultation report notes that the 
type of arch supports was changed.  A July 1970 report notes 
that the veteran was to return to the clinic for a podiatry 
consultation.  The veteran was placed on a physical profile 
in August 1970 for pes planus.  The veteran again complained 
of foot pain in February 1971.  2nd degree pes planus and 
complaint of sore feet were noted in November 1971 and arch 
supports were prescribed.  In January 1972, the veteran 
complained of sore, swollen feet.  He was placed on a no 
running, prolonged standing or marching profile for 30 days 
for "flat feet."  A January 1972 separation examination 
report is negative for any foot problem.  In May 1975, the 
veteran checked "no" to any foot trouble on a report of 
medical history form. 

The veteran submitted his original service connection claim 
in November 1982, reporting a bilateral foot condition and 
other health problems.  

The veteran underwent a VA examination in September 1983 and 
reported that his boots injured his feet during active 
service.  The examiner noted callosities and dermatophytosis 
of the feet.  Both great toes were deviated slightly.  The 
relevant impression was bilateral pes planus with valgus 
great toes and secondary callosities.  X-rays of the feet in 
weight bearing showed gross bilateral pes planus deformity of 
the plantar surfaces with moderate compromise of the 
longitudinal arches.  Bony structures and joint spaces of the 
ankles were intact.  

In April 1996, the veteran requested that the RO consider his 
claim for his feet and reported that he was currently 
hospitalized at a VA medical center.  

The RO obtained the April 1996 VA clinical records, which 
reflect that the veteran was hospitalized for detoxification.  
None of the reports supplied by the VA medical center note 
pes planus.  

In September 1996, the National Personnel Records Center 
(NPRC) reported that all of the veteran's SMRs had been sent 
to the RO in 1981.  

During a September 1996 VA examination, the veteran reported 
that he was born with flat feet.  He reported that his boots 
caused his feet to swell and hurt during basic training and 
that his army socks caused his skin to break out.  He 
reported that he underwent foot surgery in 1979 but that his 
foot problem never resolved.  He reported that he left his VA 
job in 1991 because of a painful right ankle cyst.  The 
examiner noted that the veteran had normal posture and gait 
and that he could stand on his heels and toes.  He had flat 
feet with limited range of motion to 5 degrees in 
dorsiflexion and to 20 degrees in plantar flexion, 
bilaterally.  There was a well-healed surgical scar on the 
right ankle and bilateral plantar callosities.  The examiner 
offered the following diagnosis: "History of deformed feet 
which is congenital, aggravated in the military secondary to 
Army boots, currently with residual requiring surgical 
intervention, currently with residual pain and limited range 
of motion, mild to moderate in nature."  

In October 1996, the RO denied the claim for service 
connection for a bilateral foot condition on the basis of no 
evidence of aggravation during active service.  

In February 1998, the veteran testified before an RO hearing 
officer that his feet caused constant pain.  He testified 
that his VA podiatrist had prescribed arch supports to help 
him with his posture and that the podiatrist also 
periodically reduced his plantar callosities.  He recalled 
that he was in the Infantry during active service and 
performed many forced marches with heavy gear.  He said that 
he once marched 20 miles and ran 17 miles.  He said that he 
reported to sick call frequently because of his feet.  He 
reported that since active service pes planus has been so 
disabling that it forced him to quit his job because of foot 
pain.  He testified that his VA doctor felt that he had 
arthritis of other joints.  He reported that he had also been 
treated privately by Dr. Gehl since active service.

At the hearing, the veteran submitted VA clinical reports 
dated from 1992 to 1997 and a letter from Richard Gehl, M.D.  
The VA clinical reports submitted at the hearing do not 
address the etiology of pes planus.  Dr. Gehl, however, 
reported right ankle osteoarthritis, right foot pes planus 
with a pronated inverted foot, and tenderness on deep 
palpation at the anterior aspect of the ankle.  Right 
dorsiflexion was to 10 degrees; plantar flexion was to 30 
degrees.  Muscle strength was full.  The impression was mild 
arthritic changes of the right ankle and pes planus.  Dr. 
Gehl noted that the flat foot condition was not recently 
developed, rather, the veteran had it all of his life.  

VA clinical reports dated in 1998 were also received; 
however, they do not address the etiology of the veteran's 
pes planus.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service.  See 38 U.S.C.A. 
§ 1110, 1137 (West 1991); 38 C.F.R. § 3.303 (1999).  A 
preexisting injury or disease will be considered to have been 
aggravated by military service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1999).  

Thus, in this case, the Board must first determine whether 
the veteran's bilateral pes planus preexisted active service.  
A pre-induction examination report clearly notes that the 
veteran had 3rd degree pes planus prior to active service.  
The veteran himself has reported that he had flat feet prior 
to entry.  The Board therefore must find that pes planus 
preexisted active service.  

Next, the Board must determine whether the pes planus 
increased in severity during active service.  The veteran's 
SMRs clearly show that he complained of foot problems during 
active service.  Arch supports were issued.  Podiatry 
consultations were scheduled.  During active service, he was 
placed on a physical profile because of his flat feet on at 
least two occasions.  He has testified that the foot pain 
experienced during active service arose after he began 
wearing issued boots.  Thus, the evidence strongly suggests, 
and the Board so finds, that bilateral pes planus increased 
in severity during active service.  

Next, it must be determined whether there has been a finding 
that the increase in severity during active service is due to 
the natural progress of the disease.  Review of the claims 
file does not reveal any finding that the increase in 
severity is due to the natural progress of the disease.  At 
this point, the presumption of aggravation attaches.  

For wartime service and peacetime service after December 31, 
1946, clear and unmistakable evidence (obvious or manifest) 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b) (1999).

A VA examiner opined in September 1996 that the veteran's 
foot condition was aggravated by active service; however, Dr. 
Gehl, a private physician has reported that the veteran had 
his foot condition all of his life.  Thus, the post-service 
medical evidence on the etiology of the current foot 
disability appears to be in relative equipoise.  In this 
case, however, the Board feels that the VA medical opinion is 
somewhat more persuasive because it addresses the etiology of 
the veteran's pes planus on an aggravation basis, whereas it 
is not clear that Dr. Gehl has considered this issue.  The 
Board also notes that it appears that Dr. Gehl addressed only 
the right foot; his report is silent concerning the left 
foot.  Considering both the positive and negative evidence on 
the issue of aggravation, the Board does not find clear and 
unmistakable evidence to rebut the presumption of aggravation 
in this case.  Therefore, after consideration of all of the 
evidence, including the veteran's testimony, the Board finds 
that the bulk of the evidence submitted favors service 
connection for bilateral pes planus on an aggravation basis.


II.  Service Connection for Arthritis

A.  Factual Background

The veteran's SMRs do not reflect any arthritis or 
degenerative joint disease; however, trauma is shown at 
various times.  An April 1970 report notes a left-hand injury 
with swelling over the 3rd metacarpal.  The report indicates 
that an X-ray was taken; however, the X-ray was negative 
according to a later orthopedic consultation report.  In June 
1970, the veteran complained of feet and back pain.  The 
report notes that the veteran was referred to the podiatry 
clinic.  A November 1970 report notes that the veteran 
slipped in the shower and hurt his left heel.  It was swollen 
but otherwise negative for any injury.  Another November 1970 
report notes causalgia of the left heel due to pes planus.  A 
January 1971 report notes that the veteran injured the left 
hand about a month prior when he struck a truck with the hand 
and re-injured it in a fall two days prior to the report.  A 
January 1972 examination and a May 1975 service examination 
revealed the veteran had a normal spine and musculoskeletal 
system.

The veteran underwent a VA examination in September 1983 but 
no arthritis was found.  X-rays of the feet in weight bearing 
showed that bony structures and joint spaces of the ankles 
were intact.  

A July 1996 VA X-ray report of the right wrist showed no 
evidence of fracture, dislocation, or arthritis.  September 
1996 X-rays of the feet showed minimal degenerative changes 
of the dorsal aspect of the left calcaneus, otherwise no 
significant changes of either foot.  A September 1996 VA 
examination report is negative for mention of arthritis or 
degenerative joint disease.

During a hearing in February 1998, the veteran mentioned that 
he felt that his foot condition had caused degeneration of 
joints in the legs, hips and lower back.  He explained that 
although arch supports were eventually issued, had they been 
issued earlier, he might not have developed arthritis.  He 
submitted VA clinical reports dated from 1992 to 1997 and a 
letter from Richard Gehl, M.D.  The VA clinical reports 
submitted at the hearing do not address arthritis or 
degenerative joint disease.  X-rays of the right wrist in 
January 1997 showed no degenerative joint disease or 
fracture.  

Dr. Gehl reported in January 1998 that he had treated the 
veteran since 1992 and twice had a right ankle cyst removed.  
Dr. Gehl reported that 1992 X-rays demonstrated some 
osteoarthritis as well as a cyst communication with the right 
ankle.  Dr., Gehl noted that new X-rays now showed small 
spurs over the anterior aspect of the distal tibia.  The 
relevant impression was mild arthritic changes of the right 
ankle and pes planus.  Dr. Gehl noted the veteran was seen 
annually and new X-rays would be obtained on the next visit.

VA clinical reports dated in 1998 were also received.  
According to these reports, the veteran complained of 
degenerative joint disease of the lower joints in January 
1998.  

As noted in the introduction, in a January 1999 rating 
decision, the RO found that a claim for service connection 
for arthritis or degenerative joint disease of the feet 
ankles, legs, hips, and back was not well grounded.  No 
evidence on this issue has been submitted since the January 
1999 rating decision.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must show that it resulted from a disease or an 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1137 (West 1991); 38 C.F.R. § 3.303 
(1999).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  A chronic 
disease will be considered to have been incurred in service 
when manifested to a degree of 10 percent or more within 1 
year from the date of separation from active service.  See 
38 C.F.R. § 3.307 (1999).  Osteoarthritis or degenerative 
arthritis shall be considered a chronic disease within the 
meaning of 38 C.F.R. § 3.307.  See 38 C.F.R. § 3.309 (1999).

Initially, however, the threshold question with respect to 
any claim for service connection is whether the veteran has 
met his initial burden of submitting evidence to show that 
the claim is well-grounded, meaning plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  In the absence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail.  Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Gregory v. Brown, 8 Vet. 
App. 563, 568 (1996) (en banc); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The veteran must satisfy three elements for each claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence).  Last, 
there must be evidence of a nexus or relationship between the 
in-service injury or disease and the current disorder, as 
shown by medical evidence.  See Epps v. Gober, 126 F.3d 1464, 
1468 (1997).  The nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection manifested itself to a compensable degree 
within the prescribed period.  See Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where the evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity is demonstrated thereafter, 
and if competent evidence relates the present condition to 
that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

e consistent with the circumstances of his 
service.  In this case, however, the veteran does not allege, 
and the evidence does not otherwise suggest, that he engaged 
in combat against enemy forces at any time while he was on 
active duty in the military.  See VAOPGCPREC 12-99 (Oct. 18, 
1999).  Therefore, he cannot receive the special 
consideration that 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d) provide.

The veteran's SMRs do not show the veteran had arthritis of 
any of his joints to include the feet, ankles, legs, hips 
and/or back.  The post-service medical and lay evidence also 
is negative for a finding of arthritis until many years after 
service.  X-ray studies of the right ankle demonstrated 
osteoarthritis in 1992 and 1996 X-ray studies of the feet 
showed minimal degenerative changes 

There is no evidence of record which links the veteran's 
current arthritis of the feet and right ankle to service.  In 
addition, since the arthritis of these joints was diagnosed 
several years following service, the claim of service 
connection on a presumptive basis is not warranted.  See 
38 C.F.R. § 3.307, 30309.

Moreover, the Board finds that no competent evidence of a 
diagnosis of arthritis or degenerative joint disease of 
joints other than the right ankle and feet has been 
submitted.  In the absence of evidence of a current arthritic 
disorder of the other joints claimed, his claims with respect 
to the other joints are not well grounded.  Brammer v. 
Derwinski, 3 Vet.App. 223 (1992); Caluza, Supra. 

The veteran has attempted to provide his own medical 
diagnosis of arthritis of multiple joints and has himself 
related it to his bilateral pes planus.  As a layperson 
without proper medical training and expertise, the veteran is 
not competent to provide probative evidence on a medical 
issue such as the diagnosis or etiology of a claimed medical 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Therefore, his allegations cannot be used as 
evidence of a medical diagnosis of arthritis or of a causal 
relationship between pes planus and arthritis.

In the absence of competent evidence to support the claim, 
the claim must be denied as not well grounded.  As such, the 
VA is under no duty to assist the veteran in developing the 
facts pertinent to the claim.  See Epps, 126 F.3d at 1468.  
Furthermore, the Board is aware of no circumstances in this 
matter that would put VA on notice that any additional 
relevant evidence may exist which, if obtained, would well-
ground the claim for service connection for arthritis of the 
feet, ankles, legs, hips, and back.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  

III.  Service Connection for Ganglion Cyst of Right Cheek and 
Right Wrist

A.  Factual Background

The veteran's SMRs do not reflect any cysts except for a cyst 
on the forehead that was surgically removed in July 1971.  

An April 1996 VA hospital report notes a history of right 
wrist ganglion removal and a recurrent ganglion cyst of the 
right side of the neck.

In April 1996, the veteran requested service connection for 
cysts "on different parts of my body."  In September 1997, 
the veteran reported that he had cyst removal scars other 
than the one on his forehead and requested that they be 
considered.

A September 1996 VA scars examination report notes a forehead 
scar secondary to cyst removal in 1993 and a right arm scar 
secondary to cyst removal in 1994.  The right arm scar was 
also described as a right wrist scar that caused 
postoperative tendonitis and mildly limited range of motion.  
No etiology of the cyst was given.  

During a hearing in February 1998, the veteran mentioned that 
he had had a right wrist cyst that was excised at the same 
time that the forehead cyst was excised.  He also mentioned 
that he had a cyst on his cheek.

VA outpatient treatment reports received at the hearing 
include an August 1992 consultation report reflecting a 
nodular movable lesion superficially in the right cheek of 
two months duration.  The lesion was removed intra-orally.  
An April 1994 report reflects a history of a right ankle 
ganglion cyst removal.  A forehead cyst, right wrist cyst, 
and a left thumb cyst were observed at that time.  

Dr. Gehl reported in January 1998 that he had treated the 
veteran since 1992 and had surgically removed a right ankle 
cyst twice.  Dr. Gehl did not offer an etiology of the cyst.  

VA clinical reports dated in 1998 were also received.  
According to these reports, the veteran complained of 
degenerative joint disease of the lower joints in January 
1998.  

As noted in the introduction, in a January 1999 rating 
decision, the RO found that a claim for service connection 
for ganglion cysts of the right wrist and right cheek was not 
well grounded.  No evidence on this issue has been submitted 
since the January 1999 rating decision.

B.  Legal Analysis

An in the issue discussed above, it must initially be 
determined whether the claim is well grounded.  The veteran's 
SMRs do not contain any indications of complaints (symptoms, 
etc.) or treatment for a cyst or the right wrist or cheek.  
Although the SMRs do note a forehead cyst, this has not been 
medically shown to be related to other cysts that appeared 
many years after active service.  The post-service medical 
and lay evidence does not note any cyst, other than the 
forehead cyst, until many years after separation from active 
service.  None of the medical evidence submitted provides any 
evidence of a link between a right wrist or right cheek cyst 
and active service or service-connected disability.  
Moreover, the veteran has not alleged that the claimed cysts 
were present continuously since active service; continuity of 
symptomatology has not been demonstrated.  As such, the claim 
lacks sufficient medical evidence of a link to active service 
to find it well grounded.  Epps, 126 F.3d at 1468.

The veteran has attempted to provide his own etiology of his 
right wrist and right cheek cysts.  As a layperson without 
proper medical training and expertise, the veteran is not 
competent to provide probative evidence on a medical issue 
such as the diagnosis or etiology of a claimed medical 
condition.  Espiritu, 2 Vet. App. at 494-5.  Therefore, his 
allegations cannot be used as evidence of a medical diagnosis 
or causal relationship between any cyst condition and active 
service.

In the absence of competent evidence to support the claim, 
the claim must be denied as not well grounded.  As such, the 
VA is under no duty to assist the veteran in developing the 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a).  
Furthermore, the Board is aware of no circumstances in this 
matter that would put VA on notice that any additional 
relevant evidence may exist which, if obtained, would well-
ground the claim for service connection for arthritis of the 
feet, ankles, legs, hips, and back.  McKnight, at 1485.  

ORDER

1.  The claim of entitlement to service connection for 
bilateral pes planus is granted on an aggravation basis.

2.  Evidence of a well grounded claim not having been 
submitted, the claim for service connection for arthritis of 
the feet, ankles, legs, hips, and back is denied.

3.  Evidence of a well-grounded claim not having been 
submitted, the claim for service connection for ganglion 
cysts of the right cheek and right wrist is denied.




REMAND

A claim that a service-connected condition has become more 
severe is well grounded where the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. Denied, 
524 U.S. 940 (1998), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that, under 
38 U.S.C. § 5107(a), the Department of Veterans Affairs (VA) 
has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim that is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  The 
Board finds that additional development of this case is 
warranted prior to adjudication.

A September 1983 VA examination report notes a small incision 
scar of the left forehead.  The examiner noted that a new 
cyst was visible and palpable at that spot.  In a December 
1983 rating decision, the RO established service connection 
for residuals of removal of a cyst from the veteran's left 
forehead.  A noncompensable rating was assigned under 
Diagnostic Code 7800.  

An April 1996 VA hospital report notes a status post excision 
of a lipoma from the forehead but does not describe any scar.  

A September 1996 VA scars examination report notes a 3 cm. 
surgical scar on the forehead secondary to cyst removal in 
1993 times two.  The relevant diagnosis was history of 
multiple surgical scars on the forehead.

In an October 1996 rating decision, the RO assigned a 10 
percent rating for the scar for moderate disfigurement under 
Diagnostic Code 7800, effective from May 1996.

In February 1998 the veteran testified that the forehead scar 
was constantly inflamed and bothered him.  He testified that 
the scar was sensitive to temperature, both hot and cold.  It 
seemed worse when he was tired and he also reported that 
wearing a hat seemed to make it worse.  He said that the scar 
reddened occasionally but never drained and that he felt 
self-conscious about it.  

In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), the United 
States Court of Veterans Appeals (Court) held that a 10 
percent rating was authorized under Diagnostic Code 7800 for 
a facial scar that was moderately disfiguring and an 
additional 10 percent rating was authorized under Diagnostic 
Code 7804 for the same scar where shown to be tender and 
painful on objective demonstration.  The critical element in 
avoiding a violation of the rule against pyramiding set forth 
at 38 C.F.R. § 4.14, is that none of the symptoms be 
duplicative or overlapping.  The Court found that 
disfigurement did not encompass or overlap painfulness.

The Board notes that the RO has rated the scar under 
Diagnostic Code 7800 on the basis of moderate disfiguration.  
The medical evidence of record indicates multiple incision 
scars on the left forehead.  The veteran has testified that 
the scar is tender and painful; however, this has not been 
substantiated by objective medical evidence.  The Board 
requests that the scar or scars be reevaluated for 
symptomatology pertinent to factors contained in the rating 
schedule.  

Specifically, the Board request that the examiner describe 
the left forehead scar or scars and determine whether severe 
or repugnant deformity exists.  The examiner is asked to 
determine whether there is tissue loss and cicatrization with 
marked discoloring, color contrast, or the like.  The 
examiner is also asked to report whether the scar is tender 
and painful on objective demonstration. 

The Board also requests that a color photograph of the scar 
be supplied.

For the aforementioned reasons, the case is REMANDED to the 
RO for the following actions:

1.  After obtaining the necessary 
authorization(s) from the veteran, the RO 
is to request and associate with the 
claims file copies of any relevant 
medical records for treatment he has 
received since his prior VA skin 
examination.  If such records are not 
available, the RO should clearly document 
that fact in the claims file.

2.  After receiving and associating the 
above- mentioned records, if available, 
with the veteran's claims file, the 
veteran should be scheduled for VA 
evaluation of his service-connected left 
forehead scar.  The claims file and a 
copy of this remand must be made 
available to the examiner for review in 
connection with this examination.  The 
examiner should review the claims file, 
examine the veteran and describe the scar 
or scars.  The examiner is asked to 
comment on whether severe or repugnant 
deformity exists, whether there is tissue 
loss and cicatrization with marked 
discoloring, color contrast, or the like, 
and whether the scar is tender and 
painful on objective demonstration. 

3.  All examination findings along with 
complete rational of opinions and 
conclusions should be set forth in a type 
written report.  

4.  The Board specifically requests that 
a color photo of the scar be obtained and 
associated with the claims file.

4.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.

5.  After ensuring that all requested 
development has been completed to the 
extent possible, the RO is to reevaluate 
the veteran's claim on the basis of all 
relevant evidence of record, and in light 
of all applicable statutes, regulations, 
and case law.  The RO is asked to 
consider the Court's holding in Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994) 
(permitting separate evaluations for a 
scar that is both disfiguring and tender 
and painful). 

6.  If the determination remains 
unfavorable to the veteran, he and his 
representative should then be provided 
with a supplemental statement of the case 
and afforded the appropriate period of 
time in which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	K. OSBORNE
	Acting Member, Board of Veterans' Appeals


 


- 20 -


